Case: 14-30263      Document: 00512850773         Page: 1    Date Filed: 11/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30263
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 26, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRIAN DAVIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CR-38-3


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Brian Davis pleaded guilty of conspiring to possess cocaine base and
possession of cocaine base (two counts), and he was sentenced within the
sentencing guidelines range to concurrent 120-month terms of imprisonment
and to concurrent four-year periods of supervised release.
       Davis has moved for dismissal of his appointed counsel and for leave to
proceed pro se in this appeal. Although Davis has expressed an unequivocal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30263    Document: 00512850773     Page: 2   Date Filed: 11/26/2014


                                 No. 14-30263

desire to proceed pro se, his request was untimely because it was made after
counsel filed his merits brief and after the Government filed its brief. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). The motion is
DENIED.
      Through counsel, Davis contends that the district court erred at
sentencing in finding him responsible for all of the cocaine purchased and sold
by his coconspirator/supplier and in failing to make adequate findings with
respect to that issue in overruling his drug-quantity objection.
      The record reflects that Davis trafficked in large quantities of cocaine
and methamphetamine and was present on at least one occasion when drugs
were distributed by his supplier to another member of the conspiracy. For
those reasons, any error on the part of the district court in failing to consider
adequately whether quantities of drugs distributed by other members of the
conspiracy were reasonably foreseeable to Davis and in failing to make
adequate findings on that issue was harmless. See United States v. Puig-
Infante, 19 F.3d 929, 942 (5th Cir. 1994); United States v. Sparks, 2 F.3d 574,
588-89 (5th Cir. 1993). The judgment is AFFIRMED.




                                       2